DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
- For example, the propose Fig. 3 shows element “372”, which appears to disclose all of the Fig. 3?  Also, it is not clear to what element the number “376” is referring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16, 18 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 15, the statement “measured in an environment of the wind park and local, -operating data” is indefinite.  Is the local related to the “operating data”?
In claim 2, the statements “the forecast period is at least 10 times as long as the predetermined feed-in period” is indefinite.  It is not clear if the forecast period and the predetermined period are the same period or different periods.
In claims 3, 16, the statement “the adjustment rule is a factor” is vague.  Factor of what?  What is meant by a “factor”?
In claim 4, the statement “boundary conditions” is indefinite.  It is not clear what are those boundaries.  
Claim 9, it is not clear if the “correction rule” or “adjustment rule” are the same rule or different rules.
In claim 14, the statement “the neural network is trained” is confusing.  It is not clear how the network could be trained.
In claim 16, the statement “the wind park computer” lacks antecedent basis.
In claim 21, the statement “temporal profile” is vague.  It is not clear how the power values are temporal profiles. 
In claim 22, the statement “determining the correction rule or the adjustment rule based on both meteorological values and the local operating data of the wind park are used to determined” is unclear.  It is not clear how the different rules are related to the operating data or the wind park.
There are more 112, 2nd issues in the claims that are too many to cite in this office action.  A full revision of all of the claims is required.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8, 9, 10, 12 – 15, 18, 19, 21, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maric (WO 2019/238185).
Maric discloses, regarding,
Claim 1, a method for feeding electric power into an electric supply network at a network connection point using aspeed measured in an environment of the wind park and local -operating data of the speed 



Claim 2, the weather forecast is generated over a forecast period, and predetermined feed-in 



Claim 4, determining the expected power using a power estimator (page 4, line 3), and/or determining the expected power taking into account boundary conditions, wherein the boundary conditions are selected from a list including: technical availability of the wind power installations in the wind field conditions of 


Claim 5, the expected accuracy includes at least one of: a first power limit indicating a power or a power profile, wherein the expected power exceeds the first power limit during , wherein the expected power exceeds the second power limit , wherein the expected power exceeds the third power limit 

Claim 8, the weather forecast includes or the at least one a-temporal power profile from the weather forecast, in amplitude or temporally using a 
Claim 9, recording meteorological measured in the environment of the wind park include one or more meteorological values selected from a list of meteorological values including 
Wind speed; wind direction; temperature; air density; and solar radiation;
determining a correction rule or an adjustment rule based on the meteorological values (page 2, lines 15, 16; page 5, lines 14, 15). 

Claim 10, determining the expected power (P-')-of the wind park by computer (page 8, line 4).

Claim 12, determining the expected wind speed intermediary speed intermediary wherein the wind power model models properties of the wind park using a neural network, and determining the expected power from the expected wind speed using a park model, wherein the expected power is determined using a power estimator including at least one model from: the weather model including a first adjustment rule; the wind power model for determining the intermediary feed-in power; the availability model for determining the expected power from the intermediary feed-in power; and the park model including a second adjustment rule  (page 4, lines 10 – 15).  

Claim 13, the weather model is configured using configured using configured using as one of the at least one adjustment rules, and/or the park model is configured using 


Claim 14, a power estimator,  or 

Claim 15, a wind park for feeding electric power into an electric supply network at a network connection point, comprising: a wind park computer configured to: determine an expected power for a predetermined feed-in period, the expected power indicating a power value speed measured in an environment of the wind park and local -operating data of the speed

Claim 18, the expected power is a sum of a plurality of rotor powers of the plurality of wind power installations, respectively (page 11, lines 118, 23 – 25).  

Claim 19, the forecast period is at least one hundred times as long as the prediction period as the predetermined feed-in period (since the forecast periods is done every second over an hour, the forecast period can be hundred times the prediction [frequency data] (page 6, lines 5 – 9).

Claim 21, the power value of wind power is a temporal profile of the wind power (since the information is updated; see abstract).

Claim 22, determining the correction rule (since the values are updated or changed; page 7, lines 21 – 23) or [the rest of the claim does not need to be met by the prior art] the adjustment rule based on both the meteorological values and the local operating data of the wind park are used to determine; or estimating an available power from the measured values and/or operating values.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maric in view of Bai et al (US 2014/0244188).
Maric discloses all of the limitations above.  However, Maric does not disclose the limitations below.
On the other hand, Bai et al discloses, regarding, 
Claim 3, determining the expected wind variable (Prespective a-comparison periods;performing a forecast comparison by comparing a determining at least one adjustment rule ; and adjusting using (-P

Claim 11, comparing the forecast variable with the current wind variable includes comparing a, 

Claim 16, determine the expected wind variable (Pmo)-recurrently or continuously respective e-comparison periods perform a forecast comparison for each comparison period by comparing a , and adjust using (-

It would have been obvious before the effective filing date of the claimed invention to design the method/wind park as disclose by Maric and to modify the invention per the limitations disclose by Bai et al for the purpose of accurately forecasting output power of a wind farm power system.

Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maric in view of Achenbach (EP 3051124).
Maric discloses all of the limitations above.  However, Maric does not disclose the limitations below.
On the other hand, Achenbach discloses, regarding, 
Claim 7, a black start and/or network restoration are the network section (see Fig. 2)_,that the  fails, together with received from the network operator and indicating 

Claim 20, the wind park computer has an uninterruptible power supply and, in the event of a network failure of the electric supply network, the wind park computer continues operating using the uninterruptible power supply (paragraphs 0006, 0035), 11Preliminary Amendment wherein the operating includes determining the expected power and transmitting the expected power to a network operator.

It would have been obvious before the effective filing date of the claimed invention to design the method/wind park as disclose by Maric and to modify the invention per the limitations disclose by Achenbach for the purpose of reducing damages to wind turbines.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maric in view of Rettger et al (US 8,295,989).
Maric discloses all of the limitations above.  However, Maric does not disclose the limitations below.
On the other hand, Rettger et al discloses, regarding, 
Claim 6,  regularly transmitting, by an external weather service (column 8, lines 35, 36), the weather forecast i-s storing, by the at least one wind park (page 7, lines 62 – 64; page 8, lines 42, 43), and in response to an interruption to the external weather service (see Fig. 5; column 12, lines 27, 28, 45 – 48, 51), estimating the expected power and adjusting, at least one stored weather forecast based on current 

It would have been obvious before the effective filing date of the claimed invention to design the method/wind park as disclose by Maric and to modify the invention per the limitations disclose by Rettger et al for the purpose of mitigating power output fluctuations efficiently.

Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive.
It is noted that some of the 112(b) issues have not been addressed. See rejection above for more details.  
Regarding the remarks pertaining to the prior art, during the interview held on 09/12/22, the Examiner never mentioned that the prior art failed to disclose all of the claimed limitations.  It is unclear to the Examiner why Applicant’s representative would come to such erroneous conclusion.
In any event, with respect to the remark that the prior art allegedly failed to disclose “determining an expected accuracy of the expected power, the expected accuracy being a measure of an accuracy associated with wind power reaching the expected power in the predetermined feed-in period”, first of all, many of the disclose terminology are very, very broad.
For example, the claim discloses “an expected accuracy”.  The claim does not mention what the accuracy covers or how accurate the system needs to be.  It seems that the expected power could be 1000 MW or 1 MW or any other value that a wind power system would deliver.  As written in the claims, the expected accuracy of the expected power could be any value.  It is disclose that the expected accuracy is related to the wind power reaching a expected power (any power) in a predetermined period.  It is noted that the claim does not describe how long the feed-in period lasts.  It could be from 1 second to 1 year or may be more.
In any event, the prior art discloses, determining an expected accuracy of the expected power (page 5, lines 16, 22), the expected accuracy being a measure of an accuracy associated with wind power reaching the expected power (page 5, line 28; page 8, lines 20 – 23) in the predetermined feed-in period (page 4, line 23; page 6, line 7).
The claim language is extremely broad.  The claims need to be way more specific with respect to the present application in order to differentiate from the prior art.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

November 30, 2022